Citation Nr: 0807824	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-27 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling from 
January 19, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to January 
2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California that granted service connection for 
PTSD and rated it as 30 percent disabling effective from 
January 19, 2004.  In August 2007, the veteran and his wife 
testified at a hearing before the undersigned at the RO.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  The Board has 
therefore characterized the issue on appeal as noted on the 
title page.


FINDING OF FACT

Since January 19, 2004, the manifestations of the veteran's 
PTSD more closely approximate symptomatology productive of 
reduced reliability and productivity than they do an 
occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks. 



CONCLUSION OF LAW

Since January 19, 2004, the schedular criteria for a 50 
percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5103(a), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a 
current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in April 2006, after the initial 
adjudication of the claim in August 2004, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including providing the 
veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Moreover, the readjudication of the claim in the October 2006 
supplemental statement, after the issuance of the April 2006 
VCAA notice letter, "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34; Also see Sanders v. Nicholson, 487 F.3d 
881, 891 (Fed. Cir. 2007).   

In addition, the Court, in a recent decision, clarified VA's 
notice obligations in increased rating claims. Vasquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).  
However, the instant appeal stems from the original grant of 
service connection for the disorder at issue.  As noted in 
the Introduction, above, the matter on appeal is therefore 
properly characterized as an initial rating case, which is 
controlled by Fenderson, and Dingess, supra, and Vasquez-
Flores is not for application here.

Accordingly, for the reasons discussed above, it is concluded 
that VA has met its duty to notify obligations in this matter 
as set forth in 38 U.S.C.A. § 5103(a).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record shows that the RO has obtained and 
associated with the record all identified and available post-
service records including all of the claimant's records from 
the San Diego VA Medical Center and from Dr. James E. Adams.  
The veteran was also afforded VA examinations that provide 
sufficient information for the Board to rate the severity of 
his service connected PTSD in February 2004 and September 
2006.  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim and adjudication of this appeal 
may go forward.

The Claim

The veteran and his representative contend that the 
claimant's PTSD is manifested by symptomatology that warrants 
the assignment of a higher evaluation.  It is requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson, 
supra.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

In an August 2004 rating decision, the RO granted service 
connection for PTSD and rated it as 30 percent disabling, 
effective from January 19, 2004, under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Diagnostic Code 9411 provides a 30 percent rating when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The above set of symptoms is not an exclusive or exhaustive 
list.  Rather, it serves as an example of the symptoms that 
would justify the rating.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).

In this regard, treatment records show the veteran's 
complaints of problems with sleeping, nightmares, flashbacks, 
intrusive thoughts, depression, difficulty concentrating, 
hypervigilance, a short temper, and/or anger as well as 
intermittent hearing of voices.  See VA treatment records 
dated from April 2004 to June 2006; Dr. Adams treatment 
records dated from January 2006 to April 2006.  His diagnoses 
included PTSD.  Id.  The record also shows that he takes 
psychotropic medications.  Id.  

The treatment records also report that the veteran worked at 
the same job as a safety specialist since February 2004 and 
had the same girlfriend since December 2004.  Id.

As to the severity of his PTSD, an August 2004 VA treatment 
record noted that his Global Assessment of Functioning (GAF) 
score was 55 and a January 2006 record from Dr. Adams noted 
that his GAF score was 70.  Additionally, when seen at VA in 
April 2004, it was noted that his mood was dysphoric and 
anxious and when seen at VA in October 2004 his mood was 
tense.  In an August 2004 VA treatment record, the veteran 
also reported being in six fights since his January 2004 
separation from service.  Lastly, January 2006 treatment 
records from Dr. Adams noted that his mood was depressed and 
his affect was labile as well as the fact that he reported 
having been in ten to fifteen fights in the last year.

The veteran underwent a VA examination in February 2004.  At 
that time, the veteran complained of problems with war 
related nightmares two to three times a week, depression, 
irritability, forgetfulness, and hypersensitive as well as 
decrease, energy, interest, social contacts, and 
concentration.  At that time, he lived with two roommates and 
spent his time looking for a job.  On examination, adverse 
symptomatology was limited to becoming sad and tearful when 
describing his war experience.  The diagnosis was PTSD with 
depressive features.  His GAF score was 58.  

The veteran next underwent a VA examination in September 
2006.  At that time, the veteran complained of problems with 
anger, irritability, being easily overwhelmed, feeling 
nervous, panic, and shaky, panic attacks two to three times a 
week, flashbacks, intrusive thoughts, and social isolation  
Socially, he goes to work and goes home and had few friends.  
He lived with two roommates.  He may go camping with his 
family two times a year.  He avoids going out in public to 
take care of needed chores like shopping as long as possible 
due to nervousness.  Occupationally, he is employed full-time 
as a safety specialist.  He also reported that, while his job 
is okay, he has received several substandard reviews do to 
problems with motivation, taking initiative, following 
through, and slow work.  As to PTSD treatment, it was noted 
that he had been seen at VA for the last 18 months and was on 
several medications.  It was also noted that he was receiving 
some private counseling.  On examination, adverse 
symptomatology was limited to being nervous, uneasy, and 
having difficulty concentrating.  Formal mental status 
testing revealed problems with memory including an inability 
to remember his street address and perform simple 
calculations.  The diagnosis was PTSD with depressive 
features.  His GAF score was 52.  It was opined that the 
veteran "appears to be moderately impaired and the 
likelihood of significant remission at this point does not 
appear to be high." 

The veteran and his wife testified at a hearing before the 
undersigned in August 2007.  At that time, the veteran 
testified that his PTSD was causing problems with decreased 
energy, increased irritation, nightmares, intrusive thoughts 
of combat in Iraq, angry outburst, panic attacks (as many as 
five times a week), and increased difficulty with 
memory/concentration/performing complex tasks.  The 
nightmares occurred about every other day.  In addition to 
his prescribed psychotropic medication, he self-medicated by 
drinking alcohol.  As to his job, he reported that his boss 
makes special accommodations for him but he nonetheless has 
problems yelling at people.  He testified that he used a 
printed checklist to perform his safety inspections and that, 
without the checklist, his concentration and memory were so 
impaired that he would be unable to perform the inspections.  
He also reported that he lost at least ten to twelve days a 
year of work due to his PTSD.  He testified that he 
experienced panic attacks lasting from five to fifteen 
minutes up to five times per week.  As to his relationship 
with his family, other than his wife, and his relationship 
with his old friends, he reported that he avoids contact with 
them.  As to his PTSD treatment, the veteran reported that 
his PTSD is treated with a number of medications and he goes 
to VA approximately every three months to check on his 
medication.  He also reported that he had some counseling.  
In addition, his wife testified that they had known one 
another for ten months, they had been married for one and a 
half months, she takes care of all complex household jobs, 
and she had seen the veteran's angry outbursts.

At the hearing, the veteran and his representative were asked 
if they felt that there was a specific rating would fairly 
compensate the veteran for the impairment he experienced from 
his PTSD and would constitute a complete resolution of the 
appeal.  The veteran's representative stated that a 50 
percent evaluation would be fair and a complete resolution of 
the appeal and the veteran did not disagree with this 
assessment.  See Transcript, pp. 25-26.

After carefully reviewing the veteran's claim's file, the 
Board finds that the record shows increasing problems with 
memory, concentration, and performing complex tasks.  
Moreover, not only did treatment records note a problem with 
a dysphoric and anxious mood and a labile affect but VA 
examiners noted objective evidence of the veteran being 
nervous, uneasy, and having difficulty concentrating.  
Additionally, formal mental status testing revealed problems 
with memory to the extent that the veteran could not remember 
his street address or perform simple calculations.  
Furthermore, the veteran's assigned GAF score has declined 
from the tie of the 2004 examination to 52 at the time of the 
examination in 2006.  While GAF score of between 51 and 60 
reflects the presence of "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or schooling 
function (e.g., few friends, conflicts with peers or co-
workers)."  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL (DSM IV) 427-9 (4th ed. 1994), the GAF is not 
determinative of the issue.  It is noted that in September 
2006 the VA examiner opined that "the likelihood of 
significant remission at this point does not appear to be 
high."  Further, the veteran's and his wife's testimony at 
the August 2007 hearing was credible and provided additional 
detail regarding the occupational and social impairment 
resulting from his PTSD.  Therefore, after resolving 
reasonable doubt in the veteran's favor, the Board finds that 
actual manifestations of the veteran's PTSD more closely 
approximate the degree of impairment warranting a 50 percent 
rating than they do a 30 percent evaluation.  Further, while 
the veteran's symptomatology appears to be worsening with 
time, there is no clear demarcation between time periods and 
degrees of impairment,  Thus, again resolving reasonable 
doubt in the veteran's favor, it is concluded that a 50 
percent evaluation is warranted for the entire time period 
during which his claim has been pending.  Fenderson, supra.

As to whether a higher evaluation than 50 percent is 
warranted for the veteran's PTSD, as discussed above, in 
response to the undersigned's question at the recent hearing, 
the veteran's representative stated unequivocally on the 
record that a 50 percent evaluation would be fair and a 
complete resolution of the appeal and the veteran did not 
disagree with this assessment.  While "on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded," the exception to this rule is the situation in 
which there is "a clearly expressed intent to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition."  See AB v. Brown, 6 Vet. App. 
35, 38, 39 (1993)  In the present case, the veteran's 
representative's statement at the August 2007, in the 
veteran's presence and without his objection, constitutes a 
clearly expressed intent to limit the appeal to entitlement 
to an increase in the initial rating to 50 percent.

In any event, the evidence does not demonstrate that a rating 
in excess of 50 percent is warranted.  The veteran is in a 
martial relationship and is employed full-time.  There is no 
evidence of suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; spatial disorientation; or 
neglect of personal appearance.  While the veteran complains 
of short panic attacks occurring at most 5 times per week, 
there is no objective evidence in either his treatment 
records or at his VA examinations indicating or approximating 
near-continuous panic.  Likewise, while the veteran 
complained of increase depression and his treatment records 
show a diagnosis of depression, there is no objective 
evidence in either his treatment records or at his VA 
examinations that his depression is so severe as to 
preventing him from functioning independently, appropriately, 
and effectively.  While the veteran testified about problems 
with angry outbursts and his wife confirmed his having such 
problems, once again there is no objective evidence in either 
his treatment records or at his VA examinations of impaired 
impulse control to the extent required for a rating in excess 
of fifty percent.  Moreover, notwithstanding the problems 
that the veteran reported experiencing at the work-place and 
notwithstanding his lack on interaction with his old friends 
and extended family, given the fact that he has managed to 
both maintain full-time employment, albeit with special 
accommodations, as well as a successful marital relationship, 
leads the Board to conclude that the veteran's PTSD is 
productive of impairment that does not approximate that 
required for a seventy percent evaluation.  Accordingly, the 
Board finds that throughout the appellate period PTSD was not 
productive of disability warranting a rating in excess of 50 
percent during the applicable time period.  Fenderson, supra.

The Board, in reaching these conclusions, has considered the 
veteran's, his wife's, and his representative's arguments as 
set forth at the personal hearing and/or in written 
statements to the RO.  In this regard, this lay testimony is 
probative, in conjunction with the other evidence of record, 
particularly the objective medical evidence, in determining 
the PTSD symptoms and resulting occupational and social 
impairment they cause. See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In consideration of all the 
evidence and for the reasons and bases explained above, it is 
concluded that a 50 percent evaluation for PTSD, but no 
higher, is warranted.


ORDER

Since January 19, 2004, a 50 percent evaluation for PTSD is 
granted.  To this extent, the appeal is allowed, subject to 
the laws and regulations governing the payment of monetary 
benefits. 



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


